ITEMID: 001-22936
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: RENDAHL v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Lars Rendahl, is a Swedish national, who was born in 1946 and lives in Hestra.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant owned or partly owned several newspaper companies that went bankrupt in 1991 amidst considerable media attention. On behalf of two of these companies, Lokaltidningen i Finbergen AB and Kronobergaren, in April 1991 the applicant as the managing director applied for state subsidies from the Swedish Press Subsidies Board (Presstödsnämnden), a central Government authority responsible for safeguarding the diversity of Sweden’s daily newspapers by allocating state subsidies to the daily press. State subsidies were granted in the amount of maximum 966.975 Swedish kronor (SEK) and would be payable on the presentation of invoices proving that the investments for which the subsidies were applied were actually made. The applicant submitted an invoice of 3 May 1991 from a computer company, AboData AB (partly owned by applicant), to Lokaltidningen i Finbergen AB in the amount of SEK 1.243.120, and accordingly on 21 May 1991 state subsidies in the amount of SEK 932.340 were paid to the applicant. Kronobergaren went bankrupt on 1 November 1991 and Lokaltidningen i Finbergen AB went bankrupt on 16 December 1991.
In the meantime, on 4 December 1991 the Swedish Press Subsidies Board submitted a report to the police, indicating that the invoice of 3 May 1991 was false and that the applicant had therefore fraudulently appropriated the subsidies paid.
A police investigation commenced on 6 December 1991. Five witnesses were heard during the period of 20 May and 16 September 1992. On 23 November 1992 the applicant was questioned by the police and formally notified about the suspicions against him. He was re-interrogated on 19 May 1993. On 27 May 1993 the applicant’s counsel requested a meeting with the prosecutor before a decision whether to bring charges against the applicant be taken. During the meeting, which could not take place until 6 October 1993, due to the counsel’s tight schedule, the applicant asked that a named witness on his behalf be heard. This witness was interviewed on 15 November 1993. On 31 May 1994, having decided to bring charges against the applicant, the public prosecutor sent a summons application to the District Court of Värnamo (Värnamo tingsrätt).
On 13 June 1994 the trial was scheduled to take place on 25 August 1994, during which the applicant and five witnesses were heard. The applicant admitted that the invoice was false, he maintained however that subsequently he did invest the subsidies in the goods listed on the invoice.
Having found that it could not be established that the Swedish Press Subsidies Board had suffered a loss, the District Court acquitted the applicant by judgment pronounced on 8 September 1994.
On 26 September 1994 the prosecution lodged an appeal against the judgment to the Court of Appeal in Göta (Göta Hovrätt) and requested at the same time an extension of the time-limit to complete the appeal. A supplementary preliminary investigation was concluded by the prosecution on 24 October 1994, and on 8 November 1994 the prosecution’s appeal was completed entailing a request that six new witnesses be heard.
As the applicant objected to one of these witnesses being heard, in the period between 9 November 1994 and 23 February 1995 written pleadings were submitted concerning this procedural question. By decision of 9 June 1995 the Court of Appeal allowed the new evidence to be submitted.
On 30 August 1995 the trial was scheduled to take place on 17 and 18 October 1995.
By judgment pronounced on 8 November 1995 the Court of Appeal found it established that the invoice was false and that at the time of the payment, i.e. on 21 May 1991, the applicant had put the Swedish Press Subsidies Board at risk of suffering a loss. The applicant was accordingly convicted of aggravated fraud pursuant to the Criminal Code and sentenced to one year’s imprisonment.
His request for leave to appeal of 8 November 1995 was received in the Supreme Court (Högsta domstolen) on 11 December 1995, and having obtained an extension of the time-limit his request was completed on 5 March 1996.
On 4 June 1996 the Supreme Court requested that the Prosecutor General submit written observations within four weeks. On 11 December 1996 and on 31 January 1997 a reminder in this respect was sent to the Prosecutor General and on 24 February 1997 the observations were submitted. The applicant’s comments thereto were submitted on 21 March 1997. On 26 May 1997 the Supreme Court refused leave to appeal.
